In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1490V
                                     Filed: August 10, 2017
                                         UNPUBLISHED


    AMANDA HOLDER,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.



Nancy R. Meyers, Ward Black Law, Greensboro, NC, for petitioner.
Justine E. Walters, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

      On November 10, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleged that she suffered from Guillain-Barré Syndrome
(“GBS”) as a result of receiving the influenza (“flu”) vaccine on November 6, 2014. On
June 27, 2017, the undersigned issued a decision awarding compensation to petitioner
based on the parties’ joint stipulation. ECF No. 18.




1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On August 1, 2017, 3 petitioner filed an unopposed motion for attorneys’ fees and
costs. ECF No. 23. 4 Petitioner requests attorneys’ fees in the amount of $10,536.00
and attorneys’ costs in the amount of $622.02. Id. at 1. In compliance with General
Order #9, petitioner filed a signed statement indicating that petitioner incurred no out-of-
pocket expenses. Thus, the total amount requested is $11,158.02.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees and
costs.

      Accordingly, the undersigned awards the total of $11,158.02 5 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Nancy R. Meyers of Ward Black Law, P.A.

           The clerk of the court shall enter judgment in accordance herewith. 6

IT IS SO ORDERED.

                                                              s/Nora Beth Dorsey
                                                              Nora Beth Dorsey
                                                              Chief Special Master




3   Petitioner filed her initial application on July 19, 2017. (ECF No. 22.)

4 The motion was filed as an unopposed motion and specifically states that respondent has no objection
to petitioner’s request. (ECF No. 23.) Respondent’s lack of objection to the amount sought in this case
should not be construed as admission, concession, or waiver as to the hourly rates requested, the
number of hours billed, or the other litigation related costs. Id.

5 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

6 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                         2